                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 20-cv-08142-SVK
                                   8                    Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.

                                  10     ARMAND R. LABRUCHERIE, et al.,
                                  11                    Defendants.

                                  12          There having been no recent activity in this case, Plaintiff is ordered to file a statement no later
Northern District of California
 United States District Court




                                  13   than July 20, 2021, to show cause, if any, why the case should not be dismissed for failure to

                                  14   prosecute. The Parties are ordered appear for a hearing on this Order on July 27, 2021 at 11:00 a.m.

                                  15          SO ORDERED.

                                  16   Dated: June 30, 2021

                                  17

                                  18
                                                                                                       SUSAN VAN KEULEN
                                  19                                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
